Citation Nr: 0504497	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of skull 
fracture, to include headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.  Thereafter, he had additional, unverified service in 
the Army National Guard.  Service personnel records note that 
the veteran's awards and citations include the Purple Heart 
Medal and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran's residuals of skull fracture, to include 
headaches, are characterized by subjective complaints; the 
veteran does not have post-traumatic multi-infarct dementia 
or purely neurological disabilities such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis due to the 
service-connected disability.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of skull fracture, to include headaches, have not 
been met. 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Codes 8045, 9304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through a September 2002 letter, 
prior to the RO's initial adjudication of the veteran's 
claim,, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini, supra.

The record also reflects that all pertinent available medical 
evidence identified by the veteran has been obtained.  In 
addition, the veteran has been afforded a VA neurologic 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

Historically, the Board notes that the veteran fell and hit 
his head on a cement bathroom floor during his military 
service.  He was hospitalized for a fractured skull.  
Following service, the veteran was awarded service connection 
for residuals of skull fracture.

Private treatment records dated in March 1990 and April 1990 
note that the veteran was seen with complaints of generalized 
weakness, thought to be hypokalemic or normokalemic periodic 
paralysis, or transient ischemic attack.  During these 
examinations, the veteran denied headaches, visual 
complaints, or dizziness.  Upon examination, visual fields 
were full and sensory and motor examinations were within 
normal limits.  

A December 1998 VA examination report notes the veteran's 
complaints of intermittent headaches, occurring from once per 
week to two or three times per day.  Upon examination, the 
veteran had good recall of past medical details.  Visual 
fields were intact.  The diagnoses included history of closed 
head injury, frontal skull fracture, with chronic post-
traumatic headaches.

VA treatment records dated from February 2002 to March 2002 
note that the veteran was seen with complaints of right-sided 
weakness and an inability to talk following a stroke.  The 
veteran received speech therapy and physical therapy.

In July 2002, the veteran submitted a claim for an increased 
(greater than 10 percent) rating for residuals of skull 
fracture.

During an October 2002 VA examination, the veteran reported 
that he sustained a skull fracture during his military 
service; he denied any scalp wound or injury to his eyes at 
that time.  The veteran also reported a history of a stroke 
in February 2002.  His current complaints included: 
headaches, with occasional associated nausea; occasional eye 
burning and watering; visual problems; problems turning his 
head; and occasional speech difficulty.  The examiner noted 
that prior MRI supported findings of acute stroke in the 
genu, left internal capsule.  The diagnoses included post-
traumatic chronic headaches and cerebral vascular accident, 
genu of the internal capule, with very mild residual weakness 
in the right upper arm.

An October 2003 treatment record from Dr. Ham notes the 
veteran's history of a skull fracture in 1951 and a stroke in 
2002.  Currently, the veteran complained of hesitation with 
speech, difficulty writing, numbness on the right side and 
visual problems.  Neurologic examination revealed slight 
hesitancy in speech and sensory changes on the right side as 
residuals of the stroke in 2002.  

During a May 2004 Decision Review Officer conference, the 
veteran maintained that symptoms, in addition to headaches, 
have been present since he fractured his skull in 1951.

In statements received by the RO in July 2004, the veteran's 
wife and sons maintained that the veteran's skull fracture 
has caused memory loss, failing eyesight, balance problems, 
insomnia and headaches.  The veteran's sons essentially 
indicated that all these symptoms were present prior to the 
veteran's stroke. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected residuals of skull fracture 
are currently rated as 10 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8045, which provides the criteria for 
evaluating brain disease due to trauma.  Under this 
provision, purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated ten percent and no more under 
Diagnostic Code 9304.  This ten percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of ten percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2004).

In the case at hand, while the veteran has complained of such 
subjective symptoms as headaches, balance problems and 
insomnia, he has already been granted a 10 percent rating, 
the maximum schedular rating under Diagnostic Code 8045 for 
such subjective complaints.  The medical evidence of record 
plainly does not show that the veteran is experiencing any 
symptoms such as hemiplegia, epileptiform seizures, or facial 
nerve paralysis.  While the veteran has been diagnosed with 
mild residual weakness of the right upper extremity and 
sensory changes on the right side, both a VA examiner and the 
veteran's private physician have attributed these 
disabilities to the veteran's stroke in 2000, and not to his 
service-connected residuals of skull fracture.  Furthermore, 
the veteran has not been found to have multi-infarct dementia 
due to brain trauma.  Therefore, the Board concludes that the 
disability is properly evaluated as 10 percent disabling.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an increased rating for residuals of skull 
fracture, to include headaches, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


